*16The opinion of the Court was by
Weston C. J.
The evidence adduced at the trial, proves the title in the demandants. It does not appear, that Breioer had any color of title. His lease to the tenant, could give him none whatever. The demandant, Bow, entered upon his own land, and required the tenant to desist from incumbering it, with his building. This was a requirement which the tenant could not lawfully resist. He did so at his peril. It has been proved, that he had no right. Persisting, as it appears he did, in the occupation of the land, was a wrong to the demandants, which he has not justified.
This was at their election, a disseizin. It was not for the tenant under the facts, to qualify his own wrong; to set the true owners at defiance, and to keep them out of possession, without rendering himself liable to this action. Upon this resistance, they had a right to treat him as a disseizor. The case of the Proprietors of No. 6 v. McFarland, 12 Mass. R. 325, is an authority directly in point for the demandants.

Judgment on the verdict.